Title: Conversation with a Joint Committee of Congress, 9 February 1793
From: Unknown
To: 



[Philadelphia] Saturday February 9th: 1793

Mr King & Mr Smith, members of a joint committee of Congress appointed to report a mode of examining the votes for President & Vice-President, and of notifying the persons who shall be elected, of their election—and for regulating the time, place & manner of administering the Oath of Office to the President, called to advise, informally, with the President on the occasion, as some of the Committee had doubts of the propriety of the Oath being administered before the close of the President’s present term. The President answered, that he had never bestowed any thoughts on the subject—that being the first instance of the kind, a precedent ought to be established that would be proper—that the President, as to himself, shd be satisfied with whatever was resolved on; but if anything shd occur to him he would inform them of it.
